Citation Nr: 0624569	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial compensable evaluation for 
cervical spine spondylosis with degenerative disc disease.

3.  Entitlement to an initial compensable evaluation for 
chronic sinusitis. 

4.  Entitlement to an initial evaluation greater than 10 
percent for cervical spine spondylosis with degenerative disc 
disease. 

(The issue of entitlement to a rating in excess of 10 percent 
for tinnitus is addressed in a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran reportedly had more than 20 years of active 
service prior to his retirement in February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March  2002 rating decision.  

The issue of entitlement to an increased initial evaluation 
greater than 10 percent for cervical spine spondylosis with 
degenerative disc disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a left shoulder disability 
related to service.  

2.  Resolving doubt in the veteran's favor, his cervical 
spine disability is manifested by degenerative changes, pain 
on motion and slight limitation of motion. 

3.  The veteran's sinusitis has not been manifested by one or 
two incapacitating episodes per year requiring prolonged 
antibiotic treatment.




CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for a 10 percent evaluation, but no more, 
for cervical spine spondylosis with degenerative disc disease 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, DC 5003, 5237, 
5243 (2005). 

3.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, DC 6513 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001 and March 
2003.  The RO specifically informed the veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claims.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA outpatient records and examination reports for VA 
purposes.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

As to the claims of service connection for a left shoulder 
disability and an initial compensable evaluation for chronic 
sinusitis, as these claims are being denied, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
as to these issues under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As to the veteran's increased 
evaluation for cervical spine spondylosis with degenerative 
disc disease, the Board notes that while it is granting an 
increased evaluation to 10 percent, the veteran has not been 
provided with adequate notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability, as per Dingess, and therefore, the Board 
has found, as discussed below, that the portion of the 
veteran's claim that had been denied, that is, an increased 
rating above 10 percent, must be remanded for compliance with 
this United States Court of Appeals for Veterans Claims 
decision.  The Board finds it is not prejudicial to proceed 
to finally decide the issues of service connection for a left 
shoulder disability and an initial compensable evaluation for 
chronic sinusitis and to grant an increased rating for 
cervical spine spondylosis with degenerative disc disease, 
and then remand that portion of the veteran's increased 
rating claim that was not granted, so that the veteran can be 
given notice of the applicable law.  Any defect with regard 
to the effective date portion of the notice will be rectified 
by the agency of original jurisdiction when effectuating the 
award.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

1.  Service connection for a left shoulder disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The evidence has not shown that the veteran has a current 
left shoulder disability.  VA outpatient records are silent 
for any diagnosis of a left shoulder disability.  The Board 
notes the veteran's complaints of pain in the left shoulder.  
However, pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the 
claimant was seeking service connection for a neck disability 
and an increased rating for a low back disability).  A 
September 2001 VA examination noted that the veteran's 
shoulder had full range of motion without crepitus, strength 
was good, and the diagnoses included normal bilateral 
shoulder examination.  

However, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of a current left shoulder disability, 
service connection is denied.  

While the veteran has suggested that he currently has a left 
shoulder disability as a result of service, as a lay person, 
he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a left shoulder disability.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

2.  Entitlement to an initial compensable evaluation for 
cervical spine spondylosis with degenerative disc disease.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
cervical spine disability has been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

In considering the veteran's claim for increase, the Board 
notes that the regulations for rating disabilities of the 
spine were twice revised, effective September 23, 2002; and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).



a. Prior rating criteria

The veteran's spine disability includes degenerative disc 
disease and spondylosis.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  38 C.F.R. § 4.71a, DC 5003.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right  
rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  
(Although this designation of normal range of motion was 
included as part of the revised rating criteria, it is used 
here for guidance purposes).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine and 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290 (2002).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  

The record reflects that a compensable rating is warranted 
under prior DC 5290.  A January 2003 for VA examination 
purposes report (December 13, 2002 examination) noted the 
veteran's complaints of neck pain.  The examiner noted the 
following range of motion, which was not accompanied by 
complaints of pain:  extension was 40 degrees, rotation was 
45 to the left and 45 to the right, lateral bending was 30 to 
the left and 30 to the right, and flexion was 60 degrees.  
Such mobility constitutes "slight" limitation of motion to 
warrant a 10 percent evaluation.  

The Board has considered other relevant criteria relating to 
the cervical spine.
Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when mild and a 20 percent 
rating when it was moderate, with recurrent attacks.  
38 C.F.R. § 4.71a, DC 5293 (2002).  There is no indicia that 
the intervertebral disc syndrome has been productive of even 
mild symptoms and has certainly not produced moderate ones.  
Since this rating code contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

A higher rating under the prior rating criteria of DC 5287 
for ankylosis of the cervical spine is likewise not 
warranted.  While an x-ray has shown that the veteran has 
cervical spondylosis at C5/6 and C6/7 levels (September 
2001), the veteran has retained a measurable range of motion 
of the cervical spine (as discussed above).  Therefore, a 
higher rating under DC 5287 is not warranted.  See 38 C.F.R. 
§ 4.71a, DC 5287 (2002).

The Board notes that in this case it has not been contended 
or shown that the veteran has residuals of a fracture of the 
vertebra (DC 5285) or complete bony fixation of the spine (DC 
5286).  38 C.F.R. § 4.71a, DCs 5285, 5286 (2002).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

b. Revised rating criteria

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 20 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (cervical strain) and 5243 (intervertebral disc 
syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code 
for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DC's 5237, 
5243 (2005).

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 20 percent 
rating is available for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  As indicated above, the 
January 2003 examination report noted flexion was 60 degrees 
and the combined range of motion was greater than 170 degrees 
(extension was 40 degrees, rotation was 45 to the left and 45 
to the right, lateral bending was 30 to the left and 30 to 
the right, and flexion was 60 degrees).  Also, while the 
January 2003 examination report noted chronic neck pain and 
intermittent stiffness, there is no evidence of muscle spasm 
or guarding.  Therefore, a higher rating under this code is 
not warranted.     

As to the "incapacitating episodes" track, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, DC 5243. 

A 20 percent rating is assigned when the total duration of 
incapacitating episodes is at least two weeks but less than 
four weeks during the previous 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  Here, there is no evidence of incapacitating 
episodes.  Therefore, a higher rating for "incapacitating 
episodes" is not warranted.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  In this case, there is no 
evidence of any neurological abnormalities.  The January 2003 
examination report noted that there was no evidence of 
neurological deficit.  Accordingly, a separate evaluation for 
neurological abnormalities is not warranted.     

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45 provide 
for consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

Although the veteran has complained of chronic neck pain and 
he indicates he takes Vioxx, he has displayed significant 
range of motion of the cervical spine without pain (as 
detailed above). The 10 percent rating assigned in this 
decision (which contemplates limitation of motion) more than 
adequately compensates for any potential functional loss due 
to pain on use or during flare ups, or due to weakness, 
fatigability, or incoordination.  The December 2002 VA 
examination did not detect pain on motion or additional 
function loss due to pain.  Additional compensation under 38 
C.F.R. §§ 4.40, 4.45 is simply not warranted.

Finally, there is no evidence that the veteran has been 
hospitalized due to his cervical spine disability or that it 
has prevented him from working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
his disability is not warranted.  38 C.F.R. § 3.321 (b)(1).



3.  Entitlement to an initial compensable evaluation for 
chronic sinusitis.

Since the initial grant of service connection, the veteran's 
sinusitis disability has been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The veteran's disability is currently rated under DC 6513.  A 
non-compensable evaluation is assigned for sinusitis that is 
detected by X-ray only.  38 C.F.R. 
§ 4.97, DC 6513.  A 10 percent evaluation is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.

A September 2001 VA X-ray noted increased density of the 
central portion of the frontal sinus, likely due to a shallow 
anterior-posterior dimension of that sinus (a congenital 
finding).  The impression was minor anomaly of the frontal 
sinus versus possible sinusitis; the paranasal sinuses were 
otherwise radiographically negative.  Additionally, a January 
2003 examination report for VA purposes noted a history of 
recurrent maxillary sinusitis.  The veteran indicated sinus 
infections once or twice a year but denied any periods of 
incapacitation requiring bedrest or treatment by a physician 
other than taking antibiotics or using nasal sprays.  The 
veteran has not claimed and the record does not reflect 
prolonged use of antibiotics for treatment of sinusitis 
outbreaks.  The veteran stated that during episodes of 
sinusitis, he has postnasal drip, is unable to smell or 
breathe through his nose, and has infrequent severe sinus 
headaches during episodes of acute infections.  The 
examination report, as well as other treatment records, noted 
history of recurrent maxillary sinusitis.  

The evidence has not shown that a higher rating is warranted.  
While the veteran indicated that he has one to two sinusitis 
episodes a year, there is no evidence of incapacitating 
episodes requiring prolonged antibiotic treatment.  In fact, 
as indicated above, the veteran has denied incapacitating 
episodes.  Therefore, the requirements for a compensable 
rating have not been met.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's sinusitis disability was 
compensable.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, there is no evidence that the veteran has been 
hospitalized due to his sinusitis or that it has prevented 
him from working.  In any case, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for sinusitis 
disability is not warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for a left shoulder disability is denied.

A 10 percent evaluation for cervical spine spondylosis with 
degenerative disc disease is allowed, subject to the laws and 
regulations governing the award of VA monetary awards.

Entitlement to an initial compensable evaluation for chronic 
sinusitis is denied. 




REMAND

As to the issue of entitlement to an increased initial 
evaluation greater than 10 percent cervical spine 
spondylosis with degenerative disc disease, during the 
pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for 
service connection for atherosclerotic heart 
disease/coronary artery disease, but he was not provided 
with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved 
in the present appeal, this case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  
      
Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Thereafter, the RO should re- 
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


